Citation Nr: 1534755	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for a lumbar strain, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2015 Travel Board hearing, the Veteran and his representative noted that the Veteran had a sacral problem with neurological involvement.  The Veteran testified that he had pain located in his lower back that radiated down to his right leg.  He stated that his foot felt like it was turning inside.  The Board notes that a June 2012 letter from the Veteran's private physician noted that the Veteran experienced pain radiating down to his right buttock.  A new VA examination is necessary to evaluate the current nature, extent, and severity of the Veteran's lumbar sprain and if he is experiencing any neurological symptoms or radiculopathy.  

Additionally, at his June 2015 Travel Board hearing, the Veteran noted that he felt he needed to retire from working because the amount of pain he experienced on a daily basis by going to work was just too painful to do anymore.  A new examination is necessary to determine if the Veteran is entitled to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his lumbar strain.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

4. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.

b. The examiner should determine whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should state whether the lumbar spine disability has been productive of any peripheral neuropathy or radiculopathy in the Veteran's lower extremities.  In doing so, reconcile the findings with the June 2012 letter from the Veteran's private physician and the Veteran's June 2015 testimony.

i. If the Veteran is diagnosed with peripheral neuropathy or radiculopathy, the examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy or radiculopathy is related to his service-connected lumbar strain.

ii. If the examiner determines that any peripheral neuropathy found is related to the Veteran's service-connected lumbar strain, the examiner is asked to express an opinion as to the nerve involved and the severity of the nerve involvement in terms of being mild, moderate, or severe.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

d. The examiner is also asked to indicate whether the Veteran has any other neurological symptoms related to his service connected low back disability, including any bowel or bladder problems attributable to the service-connected lumbar spine disability.  In doing so, reconcile the findings with the December 2009 private treatment report noting that the Veteran had difficulty starting urine stream and erectile difficulties.

5. Thereafter, the Veteran should be scheduled for a VA evaluation to ascertain and evaluate the functional impairment caused by his service-connected disabilities.  

The examiner is requested to address the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner is specifically requested to address the June 2015 travel board hearing testimony where it was noted that the Veteran's pain was causing him to retire early.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.

6. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

7. Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




